 Case 19-01779-jw            Doc 7       Filed 03/28/19 Entered 03/28/19 15:22:14                     Desc Main
                                         Document      Page 1 of 10



                                    UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF SOUTH CAROLINA


IN RE:                                                      CASE NO: 19-01779-jw

Aminah Rayann Hamilton                                      CHAPTER 13

                             DEBTOR(S)

Address: 213 N Chateau Dr, Columbia SC 29223

Last four digits of Social-Security or Individual Tax-
Payer-Identification (ITIN) No(s)., (if any): 6997


                                   NOTICE OF OPPORTUNITY TO OBJECT

       The debtor(s) in the above captioned case filed a chapter 13 plan on March 28, 2019. The plan is attached.

      Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

       Any objection to confirmation of the chapter 13 plan must be in writing filed with the Court at 1100 Laurel
Street, Columbia, SC 29201-2423 and served on the chapter 13 trustee, the debtor(s), and any attorney for the
debtor(s) no later than 21 days after the service of the chapter 13 plan, as computed under Fed. R. Bankr. P. 9006(a).
Objections to confirmation may be overruled if filed late or the objecting party fails to appear and prosecute the
objection. If no objection is timely filed, the plan may be confirmed by the Court without further notice.

       If you file an objection, you or your attorney must attend the hearing scheduled by the court on confirmation
of the plan. Notice of the confirmation hearing is provided in section 9 of the Notice of Chapter 13 Bankruptcy
Case. However, the Court may set an earlier status hearing on any objection upon notice to the applicable parties.

       If you or your attorney do not take these steps, the court may determine that you do not oppose the terms or
relief sought in the plan and may enter an order confirming the plan.



Date: March 28, 2019                              /s/ Eric S. Reed
                                                  Eric S. Reed
                                                  Reed Law Firm, P.A.
                                                  Attorney for Movant/Movant
                                                  D.C. ID # 7242
                                                  220 Stoneridge Drive, Ste 301
                                                  Columbia, SC 29201
                                                  (803) 726-4888




                                                         -1-
               Case 19-01779-jw                          Doc 7       Filed 03/28/19 Entered 03/28/19 15:22:14                      Desc Main
                                                                     Document      Page 2 of 10
 Fill in this information to identify your case:
 Debtor 1               Aminah Rayann Hamilton                                                                         Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                           claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in               Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included                   Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            Included                   Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$1,105.00 per Month for 58 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-01779-jw                          Doc 7       Filed 03/28/19 Entered 03/28/19 15:22:14                        Desc Main
                                                                     Document      Page 3 of 10
 Debtor                Aminah Rayann Hamilton                                                     Case number

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                          3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                          payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                          the creditor’s allowed claim or as otherwise ordered by the Court.

                          3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

                          3.1(d) The debtor proposes to engage in loss mitigation efforts with         according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          Insert additional claims as needed
                          3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                           Insert additional claims as needed

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-01779-jw                          Doc 7       Filed 03/28/19 Entered 03/28/19 15:22:14                          Desc Main
                                                                     Document      Page 4 of 10
 Debtor                Aminah Rayann Hamilton                                                        Case number

3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                          The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                          priority claim without further amendment of the plan.

                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO
                                        recipient), at the rate of $      or more per month until the balance, without interest, is paid in full. Add additional
                                        creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property


District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                                   Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 19-01779-jw                          Doc 7       Filed 03/28/19 Entered 03/28/19 15:22:14                         Desc Main
                                                                     Document      Page 5 of 10
 Debtor                Aminah Rayann Hamilton                                                       Case number

                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

              Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the appliable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.




District of South Carolina
Effective December 1, 2017                                                      Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-01779-jw                          Doc 7       Filed 03/28/19 Entered 03/28/19 15:22:14                     Desc Main
                                                                     Document      Page 6 of 10
 Debtor                Aminah Rayann Hamilton                                                     Case number

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

8.1 (a) Mortgage payments to be disbursed by the Trustee (“Conduit”):

Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:

                   Name of Creditor                     Description of          Current       Monthly           Estimated         Monthly
                                                        Collateral              installment   payment to        amount of         payment
                                                                                payment       cure GAP **       PRE-PETITION      on
                                                        (note if principal      (ongoing      (post-petition    ARREARAGE**       pre-petiti
                                                        residence; include      payment       mortgage          (including the    on
                                                        county tax map          amount) *     payments for      month of filing   arrearage
                                                        number and complete                   the two (2)       or
                                                        street address)                       months            conversion)*
                                                                                              immediately
                                                                                              following the
                                                                                              event
                                                                                              beginning
                                                                                              conduit)


                   Sc State Housing                     213 N Chateau Drive     $715.59       $40.00            $10,590.00        $183.00
                       Finance                             Columbia, SC 29223   Escrow for    Or more                             Or more
                                                           Richland County      taxes:
                                                                                Yes
                                                        TMS# R20116-02-06

                                                                                Escrow for
                                                                                insurance:
                                                                                 Yes



* Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP 3002(c) control over any contrary
amounts above, and any Notice of Payment Change that might be filed to amend the ongoing monthly payment amount.
** The Gap will be calculated from the payment amounts reflected in the Official Form 410A Mortgage Proof of Claim Attachment and any Notice of
Payment Change that might be filed to amend the monthly payment amount, but should not be included in the prepetition arrears amount.

All payments due to the Mortgage Creditor as described in any allowed Notice of Post-petition Mortgage Fees, Expenses, and Charges under
F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee, on a pro rata basis as funds are available. See the Operating Order of the Judge
assigned to this case.

Once the trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1(f), the debtor shall be directly responsible for ongoing mortgage payments and
any further post-petition fees and charges.

8.1 (b) Part 1 of this chapter 13 form plan indicates that all objections to the confirmation of the plan must be filed no later than 7 days
before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. In Operating Order 18-4, Judge
Waites has otherwise ordered that all objections to the confirmation of a chapter 13 plan in cases before him shall be filed with the Court no
later than 21 days after the date of service of the plan. Therefore, all objections to the confirmation of this chapter 13 plan must be filed with
the Court no later than 21 days after the date of service of this plan.

Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack thereof, in a proof of
claim. The debtor specifically reserves any currently undiscovered or future claims, rights or cause of action the debtor may have, regarding
any issues not specifically addressed or determined by the plan, against any creditor or other party in interest including, but not limited to,
violations of applicable consumer protections codes and actions under 11 U.S.C. §§542,543,544,547 and 548.

The confirmation of this plan may determine the character (secured, unsecured or priority), amount and timing of distribution of a
creditor's claim regardless of the proof of claim filed. If a creditor objects to a claim's treatment under the plan, the creditor must timely
object to confirmation.
Debtor understands the following: (1) The obligations set forth in the plan, including the amount, method, and timing of payments made to
the Trustee or directly to creditors; (2) The consequences of any default under the Plan; and (3) That debtor(s) may not agree to sell or sell


District of South Carolina
Effective December 1, 2017                                                      Chapter 13 Plan                                                Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
               Case 19-01779-jw                          Doc 7       Filed 03/28/19 Entered 03/28/19 15:22:14          Desc Main
                                                                     Document      Page 7 of 10
 Debtor                Aminah Rayann Hamilton                                                       Case number

property, employ professionals, incur debt (including modification of debt), or request or agree to mortgage modification or other loss
mitigation during the pendency of the case without the advance authorization of the Bankruptcy Court.

 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ Aminah Rayann Hamilton                                              X
       Aminah Rayann Hamilton                                                         Signature of Debtor 2
       Signature of Debtor 1

       Executed on            March 28, 2019                                          Executed on

 X     /s/ Eric S. Reed                                                        Date     March 28, 2019
       Eric S. Reed 7242
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                      Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
              Case 19-01779-jw                      Doc 7            Filed 03/28/19 Entered 03/28/19 15:22:14             Desc Main
                                                                     Document      Page 8 of 10

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Aminah Rayann Hamilton                                                                        Case No.
                                                                                  Debtor(s)               Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on March 28, 2019, a copy of the Notice of Opportunity to Object and Chapter 13 Plan was
served electronically or by regular United States mail to all interested parties, the Trustee and all creditors listed
on the attached mailing matrix.



                                                                                /s/ Eric S. Reed
                                                                                Eric S. Reed 7242
                                                                                Reed Law Firm, P.A.
                                                                                220 Stoneridge Drive, Ste 301
                                                                                Columbia, SC 29210
                                                                                803-726-4888Fax:803-726-4887




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Casenoticing
Label Matrix for local   19-01779-jw         Doc 7ATTORNEY
                                                      FiledGENERAL
                                                             03/28/19       Entered
                                                                   OF THE UNITED STATES 03/28/19 15:22:14      Desc Main
                                                                                                   Bank of America
0420-3                                                Document           Page
                                                  DEPT OF JUSTICE ROOM 5111      9  of 10          c/o Heidi B Carey
Case 19-01779-jw                                     10TH AND CONSTITUTION AVENUE NW                      PO Box 11412
District of South Carolina                           Washington DC 20530-0001                             Columbia SC 29211-1412
Columbia
Thu Mar 28 15:16:23 EDT 2019
Capital Bank                                         Crest Financial                                      Dept of Ed / Navient
Attn: Bankruptcy                                     Attn: Bankruptcy                                     Attn: Claims Dept
1 Church St. # 300                                   61 West 13490 South                                  Po Box 9635
Rockville MD 20850-4190                              Draper UT 84020-7209                                 Wilkes Barr PA 18773-9635


FHA c/o                                              Financial Data Systems                               GRIMSLEY LAW FIRM
US Dept of Housing & Urban Development               Attn: Bankruptcy                                     PO BOX 11682
451 7th Street, SW                                   Po Box 688                                           Columbia SC 29211-1682
Washington DC 20410-0002                             Wrightsville Beach NC 28480-0688


Aminah Rayann Hamilton                               IRS                                                  PMAB, LLC
213 N Chateau Dr.                                    PO Box 7346                                          Po Box 12150
Columbia, SC 29223-5445                              Philadelphia PA 19101-7346                           Charlotte NC 28220-2150



RICHLAND COUNTY                                      RMC                                                  Eric S Reed
PO BOX 11947                                         Attn: Bankruptcy                                     Reed Law Firm, PA
Columbia SC 29211-1947                               Po Box 50685                                         220 Stoneridge Dr., Suite 301
                                                     Columbia SC 29250-0685                               Columbia, SC 29210-8018


SC DEPARTMENT OF REVENUE                             (p)SC DEPARTMENT OF EMPLOYMENT AND WORKFORCE         Sc State Housing Finan
PO BOX 12265                                         PO BOX 8597                                          300 -C Outlet Pointe Blvd
Columbia SC 29211-2265                               COLUMBIA SC 29202-8597                               Columbia SC 29210-5652



William K. Stephenson Jr.                            Target                                               US Trustee’s Office
PO Box 8477                                          Attn: Bankruptcy                                     Strom Thurmond Federal Building
Columbia, SC 29202-8477                              Po Box 9475                                          1835 Assembly Street
                                                     Minneapolis MN 55440-9475                            Suite 953
                                                                                                          Columbia, SC 29201-2448

US ATTORNEYS OFFICE                                  US Department of Veterans Affairs                    US Department of Veterans Affairs
JOHN DOUGLAS BARNETT ESQ                             PO Box 530269                                        PO Box 8079
1441 MAIN STREET                                     Atlanta GA 30353-0269                                Philadelphia PA 19101
STE 500
Columbia SC 29201-2897

USDA                                                 Verizon Wireless
PO BOX 66827                                         Attn: Verizon Wireless Bankruptcy Admini
Saint Louis MO 63166-6827                            500 Technology Dr, Ste 550
                                                     Weldon Spring MO 63304-2225




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                  CaseCOMMISION
SC EMPLOYMENT SECURITY  19-01779-jw   Doc 7End Filed
                                               of Label03/28/19
                                                        Matrix    Entered 03/28/19 15:22:14   Desc Main
PO BOX 995                                     Document        Page
                                           Mailable recipients 25    10 of 10
Columbia SC 29202                          Bypassed recipients    0
                                           Total                 25
